IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION

 

NO. 5:14-CR-00134-H

UNITED STATES OF AMERICA
Vv.

BARRY LEE WALLS, JR.

AMENDED ORDER OF FORFEITURE

In the Criminal Information in the above action, the United States sought
forfeiture of property of the defendant, pursuant to 18 U.S.C. § 981, as proceeds of
the unlawful activity of the defendant as charged in the Criminal Information.

The defendant pled guilty to Count One of the Criminal Information, that is,
to offenses in violation of 18 U.S.C. § 371 (Theft of Government Money), and agreed
to forfeit the property listed in the Criminal Information, that is, an amount of
$200,000.00. The Court previously entered an Order of Forfeiture in the amount of
$200,000.00 on April 15, 2015 [D.E. 25] and entered a corresponding judgment
against defendant on September 21, 2015 [D.E. 32].

In light of the United States Supreme Court’s decision in Honeycutt v. United
States, __ U.S. ___, 137 S. Ct. 1626 (2017), the Government now requests that the
Court allow entry of this amended order of forfeiture in the amount of $40,000.00,

which represents proceeds the defendant personally obtained as a result of the said
offenses and for which the United States may forfeit substitute assets. The
Government further requests that the judgment entered against the defendant by
this Court on September 21, 2015 be vacated.

By virtue of the defendant’s guilty plea and agreement, the United States is
now entitled to the defendant’s interest in $40,000.00, pursuant to 18 U.S.C. § 981,
as made applicable by 28 U.S.C. § 2461(c);

Accordingly, it is hereby ORDERED, ADJUDGED AND DECREED that:

1. That based upon the defendant’s guilty plea and agreement, the above-listed
$40,000.00 is forfeited to the United States for disposition in accordance with the law;

2. The judgment entered against defendant in this matter on September 21,
2015 is hereby vacated; and

3. Any and all forfeited funds shall be deposited by the U. S. Department of
Justice or the U. S. Department of the Treasury, as soon as located or recovered, into
the U. S. Department of Justice’s Assets Forfeiture Fund or the U. S. Department of
the Treasury’s Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21
U.S.C. § 881(e).

Upon sentencing and issuance of the Judgment and Commitment Order, the
Clerk of Court is directed to incorporate a reference to this Order of Forfeiture in the
applicable section of the Judgment, as required by Fed. R. Crim. P. 32.2(b)(4)(B). In
accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

defendant upon entry.
SO ORDERED. This //_ day of VYYS_, 2019.

fee 1 ourey

MALCOLM JY4HOWARD /
Senior United States RD Judge
